Citation Nr: 1819505	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-25 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable evaluation for a bilateral hearing loss disability. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right eye injury. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a spinal injury. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel

INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from August 1993 through December 1995.  

This appeal comes to the Board of Veterans' Appeals ("Board") from rating decisions, dated August 2009, March 2013, and March 2014, issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, Oklahoma (hereinafter Agency of Original Jurisdiction ("AOJ")).

In pertinent part, the August 2009 rating decision denied the Veteran's claims for entitlement to service connection for a right eye disability and a spinal injury.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C. § 7104.  The Veteran also did not submit any statements relevant to this claim within one year of the August 2009 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b); See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for a right eye disability and a spinal injury is as stated on the title page.  Regardless of the AOJ's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The August 2009 rating decision additionally granted the Veteran entitlement to service connection for a bilateral hearing loss disability.  A noncompensable evaluation was assigned, effective June 8, 2009.  Thereafter, on June 29, 2012, the Veteran requested an increased evaluation for this disability, which initiated his current appeal. The Veteran's claim was denied by the AOJ in a March 2013 rating decision. 

In October 2017, the Veteran testified at a Board videoconference hearing, held before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  During the October 2017 hearing, the Veteran raised the issue of entitlement to service connection for a sleep disorder.  However, the Board observes that this claim was granted by the AOJ, as part of his award of entitlement to service connection for post-traumatic stress disorder, in an October 2015 rating decision.  As such, this issue is not before the Board. 

The issue of entitlement to a compensable evaluation for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In an August 2009 rating decision, the Veteran was denied entitlement to service connection for a right eye disability.  The Veteran was notified of this denial, and his appellate rights, but he did not appeal this denial and it became final.  

2.  Evidence received since the August 2009 rating decision is either cumulative or redundant of evidence previously considered in support of the Veteran's claim for entitlement to service connection for a right eye disability, and does not related to an unestablished fact necessary to substantiate the claim. 

3.  In an August 2009 rating decision, the Veteran was denied entitlement to service connection for a spinal injury.  The Veteran was notified of this denial, and his appellate rights, but he did not appeal this denial and it became final.

4.  Evidence received since the August 2009 rating decision is either cumulative or redundant of evidence previously considered in support of the Veteran's claim for entitlement to service connection for a spinal injury, and does not related to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The August 2009 rating decision, which denied the Veteran's claim for entitlement to service connection for a right eye disability, is final.  38 U.S.C. § 7104(b) (West 2012); 38 C.F.R. §§ 3.156, 3.160(d), 20.1100, 20.1104 (2017).

2.  Evidence received since the August 2009 rating decision in support of the Veteran's claim for entitlement to service connection for a right eye disability is not new and material, this this claim is not reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

3.  The August 2009 rating decision, which denied the Veteran's claim for entitlement to service connection for a spinal injury, is final.  38 U.S.C. § 7104(b) (West 2012); 38 C.F.R. §§ 3.156, 3.160(d), 20.1100, 20.1104 (2017).

4.  Evidence received since the August 2009 rating decision in support of the Veteran's claim for entitlement to service connection for a spinal injury is not new and material, this this claim is not reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  

The current appeal stems from the Veteran's application to reopen a previously denied claim for entitlement to service connection for a right eye disability and a spinal injury.  This request was received by the AOJ in January 2017.  In response, the AOJ issued a VCAA notice letter dated March 2014, which the Veteran of the information and evidence not of record that is necessary to substantiate his claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  These letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  As complete notice was provided prior to the March 2014 rating decision now on appeal before the Board, no timing of notice deficit exists. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  Of record are the Veteran's post-service medical treatment records, including VA treatment records from the Muskogee and Oklahoma City VA Medical Centers ("VAMC").  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the electronic claims file; the Veteran has not contended otherwise.

The Board does, however, note that the Veteran's service treatment records ("STRs") have not been obtained or associated with the Veteran's claims file.  A review of the electronic record shows the AOJ attempted to obtain the STRs on the Veteran's behalf in June 2009, but were notified by the National Personnel Records Center ("NPRS") that the records were not available.  See July 2009 Administrative Decision.  Thereafter, in August 2012, the AOJ requested any available records from the Defense Personnel Records Information Retrieval System ("DPRIS").  While, DPRIS was able to locate a record of the Veteran's entrance examination, dated August 1993, the only other available records were administrative/personnel records.  See August 2012 DPRIS Response.  

Where service records have been lost or destroyed through no fault of the Veteran, the United States Court of Appeals for Veterans Claims ("Court") has held that there is a heightened obligation on the part of VA to assist the Veteran in pursuit of his claim, including a duty to inform the Veteran that he can submit "alternative" sources of evidence in place of his missing STRs.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  Moreover, the Board has a heightened obligation to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule. Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Although case law does not lower the legal standard for proving a claim of service connection, it does increase the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Furthermore, there is no presumption, either in favor of the Veteran or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

As applied to the Veteran's appeal, the Board notes that the AOJ attempted to obtain the Veteran's STRs, but was unsuccessful.  The Veteran was notified that the STRs were missing in a letter dated July 2009, wherein the AOJ advised the Veteran that he could submit any evidence he had in his possession.  The Veteran did not respond to this letter.  Thereafter, after the AOJ received the Veteran's request to reopen his previously denied claims for entitlement to service connection for a right eye disability and a spinal injury, the AOJ again alerted the Veteran that his STRs were missing.  In this March 2014 correspondence, the AOJ additionally alerted the Veteran that he could submit "alternative" sources of information, such as "Buddy statements," to support his claims for entitlement to service connection.  In light of the above described actions, the Board finds that the AOJ complied with its heightened duty to assist the Veteran in substantiating his claims for entitlement to service connection.  See Dixon, 3 Vet. App. at 263. 

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be discussed in greater detail below, because new and material evidence has not been received sufficient to reopen the Veteran's claims for entitlement to service connection for a right eye disability and a spinal injury, an examination is not required.  There also is no competent evidence, other than the Veteran's statements, which indicates that either of these disabilities may be associated with his active duty service.  The Veteran is not competent to testify as to etiology of any of these disabilities as they require medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon, 20 Vet. App. at 79.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran was afforded the opportunity to appear and testify before the undersigned Veterans Law Judge ("VLJ") at an October 2017 Board videoconference hearing.   In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claims that was lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  The Veteran has not made the AOJ or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims. Moreover, the Veteran has not advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the electronic claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Governing Laws and Regulations of Reopening a Previously Denied Claim:

In August 2009, the AOJ denied, in pertinent part, the Veteran's claim for entitlement to service connection for a right eye disability and a spinal injury.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  The Veteran did not initiate an appeal of the August 2009 rating decision and it became final.  The Veteran also did not submit any statements relevant to this claim within one year of the August 2009 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

A previously denied claim may be reopened by the submission of new and material evidence.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Moreover, the Court explained this standard is intended to be a low threshold.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

With respect to the Veteran's application to reopen the claims of entitlement to service connection for a right eye disability and a spinal injury, the evidence before VA at the time of the prior August 2009 rating decision consisted of the Veteran's post-service treatment records at the Muskogee VAMC and the Veteran's "discharge document," or DD214.  In denying the Veteran's appeal, the AOJ found the Veteran had not shown a credible nexus between his current disability and his active duty service.  Thus, the claim was denied.

Evidence received since the time of the August 2009 denial include updated records of post-service VA medical treatment, military personnel records from DPRIS, including an August 1993 entrance physical examination, and the Veteran's testimony at the October 2017 Board video hearing.  While this evidence is new, as it was not available at the time of the August 2009 rating decision, the Board finds that the evidence is not material.  Specifically, there is no evidence that suggests a credible nexus between the Veteran's active duty service and his current right eye disability and the spinal injury.  

Following a review of the updated medical records, and with consideration of the Veteran's lay statements, the Board finds no evidence which would support a credible nexus between his active duty service and his current disabilities.  The updated VA treatment records reflect no evidence the Veteran receives ongoing treatment for these disabilities, and no medical provider has provided any opinion as to the etiology of his disabilities.  Rather, other than the Veteran's new lay statements, made during his October 2017 hearing, there is no evidence in this newly submitted evidence which indicates a nexus between his active duty service and the current right eye disability and spinal injury. 

As to the Veteran's lay assertions of a nexus, the Board has considered his statements asserting a connection between his active duty service, to include being involved in a motor vehicle accident, but finds these statements alone do not establish proof of any casual nexus.  Moreover, the Board notes that the Veteran provided the same statements, concerning the perceived etiology of these disabilities, in his initial application for entitlement to service connection.  See June 2009 Application for Compensation.  As such, the Board finds these reports to be cumulative of evidence previously of record at the time of the August 2009 rating decision. 

Moreover, while the Veteran is competent to report his symptoms and experiences, he is not competent to ascertain the etiology of his right eye disability and/or spinal injury.  There is nothing in the medical record to suggest that the Veteran has the appropriate training experience, or expertise to render an opinion regarding complex medical questions.  See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.  For example, in Jandreau v. Nicholson, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   As to the Veteran's claim, the reasoning expressed in Jandreau is applicable because he seeks to offer an etiology opinion rather than provide a diagnosis. 

Other than the Veteran's lay statements, there is no evidence in this newly submitted evidence which indicates a nexus between his active duty service and the current right eye disability and spinal injury.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness occurred during service is insufficient to require the Secretary to request an examination concerning the contended causal relationship between the Veteran's active duty service and the current right eye disability and the spinal injury. See Waters, 601 F.3d at 1274.  Nor is such evidence sufficient to reopen the previously denied claims for entitlement to service connection. 

The Board finally observes that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Veteran's previously denied claims for entitlement to service connection for a right eye disability and a spinal injury.  Unlike in Shade, there is no evidence in this case - either previously considered in the August 2009 rating decision, which denied the service connection claims - which demonstrates that the Veteran's right eye disability and/or spinal injury are related to active service or any incident of service.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's request to reopen his previously denied claims.  for entitlement to service connection for a right eye disability and/or a spinal injury. 

In summary, as new and material evidence has not been received, the previously denied claims of entitlement to service connection for a right eye disability and a spinal injury are not reopened. 


ORDER

As new and material evidence has not been received, the previously denied claim of entitlement to service connection for a right eye disability is not reopened. 

As new and material evidence has not been received, the previously denied claim of entitlement to service connection for a spinal injury is not reopened. 


REMAND

Although the Board regrets the additional delay, the Veteran's remaining claim must be remanded before the Board is able to make a determination on the merits.  

Specifically, the Board finds that a remand is required in order to afford the Veteran an updated VA examination to assess the current severity of his bilateral hearing loss disability.  During the Veteran's October 2017 hearing, he testified his hearing had worsened since the time of his last audiological examination.  When a Veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C. § 5103A(d);  38 C.F.R. § 3.159(c)(4);  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  As such, the Veteran should be afforded a new VA examination to assess the current severity of his service-connected bilateral hearing loss disability.  

Additionally, as the Veteran's claim is being remanded, the Board requests that the AOJ obtain updated VA medical treatment records.  38 U.S.C. §5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should additionally contact the Veteran, and, with his assistance, identify any additional outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  

If the AOJ's attempts to obtain any outstanding records results in a finding that such records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for an updated VA audiological examination to assess the current severity of his bilateral hearing loss disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  

The examiner must also discuss the effect of the Veteran's bilateral hearing loss on his occupational functioning and daily activities.  

The appropriate Disability Benefits Questionnaire ("DBQ") for hearing loss must be utilized.  An explanation for all opinions must be provided.  

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The AOJ should then review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claim on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


